Citation Nr: 1730276	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  16-21 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for a heart disability, to include bradycardia.

7.  Entitlement to service connection for radiculopathy of the bilateral upper extremities.

8.  Entitlement to service connection for radiculopathy of the bilateral lower extremities.

9.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Stacey Penn Clark, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to March 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated May 2010, December 2010, and August 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an April 2017 statement, the Veteran's attorney asserted that a claim of entitlement to an increased rating for service-connected bilateral hearing loss, to include entitlement to a total disability rating based upon on individual unemployability (TDIU) due to service-connected disability, was pending.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for tinnitus, asthma, cervical spine disability, radiculopathy of the bilateral upper and lower extremities, and heart failure/bradycardia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran does not have diabetes mellitus.

2.  Hyperlipidemia is a laboratory finding and not, in and of itself, a disability for VA compensation purposes, and no disability manifested by hyperlipidemia has been demonstrated or alleged.

3.  The Veteran does not have a lumbar spine disability that had its onset during active service, or is otherwise causally related to active service or any incident therein.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in active service, and may not be presumed to have been incurred by active service.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Service connection for hyperlipidemia may not be granted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).

3.  A lumbar spine disability was not incurred in active service, and may not be presumed to have been incurred by active service.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Neither the Veteran nor his attorney has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pre-decisional notice letters dated in May 2010, December 2010, and August 2012, complied with VA's duty to notify the Veteran including as to the service connection claims.  Accordingly, the duty to notify is satisfied.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), as well as VA and private treatment records in furtherance of his claims.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.

The Veteran was afforded a VA examination with medical opinion in August 2010 with respect to the pending lumbar spine disability claim.  The medical opinion provided by the August 2010 VA examiner reflects that he thoroughly reviewed the Veteran's past medical history, performed an appropriate physical examination, and rendered findings that provide the information necessary to render a decision in this appeal.  The Board therefore concludes that the August 2010 VA examination report with medical opinion is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board is aware that a VA examination was not provided as to the diabetes mellitus claim and hyperlipidemia claims; however, the evidence of record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2016).  In this case, as discussed below, the evidence does not show, nor does the Veteran suggest, that he is currently diagnosed with diabetes mellitus.  In addition, absent evidence of an in-service event, such as disease or injury, a medical examination would not aid in substantiating the claim.  As such, VA is not required to afford the Veteran an examination, and therefore VA has no duty to inform or assist that was unmet.  See Duenas v. Principi, 18 Vet. App. 512, 517 (2004); see also McLendon v. Nicholson, 20 Vet. App. 79 at 84-86 (2006) (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).  The Board has considered the Veteran's contentions in light of the requirements set forth in McLendon and concludes that the record is sufficient to decide the claim, and an examination is not necessary regarding his claim of service connection for diabetes mellitus.  See 38 C.F.R. § 3.159(c)(4) (2016).  Moreover, as will be detailed below, a VA examination is not warranted as to hyperlipidemia, as it is not a recognized disability upon which VA compensation benefits may be granted.  See 38 U.S.C.A. §§ 101 (16), 105(a), 1110; 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).

Thus, the Board finds that VA does not have a duty to assist that was unmet; neither the Veteran nor his attorney has argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Service connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected when all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d). 
Additionally, for a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for diabetes mellitus if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (2013).

a. Diabetes mellitus

Regarding the Veteran's claim of service connection for diabetes mellitus, a review of his VA and private treatment records does not reveal a diagnosis of diabetes mellitus, either type I or type II.  Notably, private treatment records dated in December 2010 indicate a diagnosis of chronic kidney disease, stage I.  Subsequent treatment records dated in August 2011 specifically report that the Veteran has no history of diabetes mellitus.  Treatment records dated from August 2011 do not contain a diagnosis of diabetes mellitus.

Crucially, there is nothing in the record to suggest that the Veteran has been diagnosed with diabetes mellitus at any time, nor has the Veteran or his attorney pointed to any such evidence.  As noted above, service connection may not be granted without competent medical evidence of a current disability.  See Shedden, supra; see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding that a service connection claim must be accompanied by evidence establishing the claimant currently has the claimed disability).

To the extent that the Veteran's filing a claim is a contention that he currently has diabetes mellitus, the Board recognizes that he is competent to give evidence about what he experienced; for example, he is competent to report that he has been diagnosed with a condition or that he experienced certain observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide diagnostic evidence.

The Veteran, however, has not reported that he has been diagnosed as having diabetes mellitus.  Moreover, the issue of whether the Veteran has diabetes mellitus is a diagnostic question as to internal, not directly observable diseases or injuries, unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  Cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (holding that lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (holding that lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (holding that lay person competent to testify to pain and visible flatness of his feet).  A lay statement by the Veteran suggesting the presence of diabetes mellitus is therefore not competent in this regard.  Rather, such a determination is a medical conclusion that requires medical expertise, for which the Veteran is not qualified.

The Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim including evidence of current diabetes mellitus; however, he has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In the absence of a diagnosis, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

b. Hyperlipidemia

The Veteran asserts that he has hyperlipidemia due to his military service.  See the Veteran's claim dated November 2010.

The Board does not dispute that the Veteran is currently diagnosed with hyperlipidemia.  However, hyperlipidemia and/or elevated cholesterol are not recognized as disabilities for VA benefits purposes.  See 38 U.S.C.A. §§ 101(16), 105(a), 1110; 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Notably, in this case, no disability manifested by hyperlipidemia has been demonstrated or alleged.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Thus, in the absence of proof of a present disability upon which to predicate an award of service connection, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, the claim for service connection for hyperlipidemia must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible and persuasive evidence supports the fundamental requirement of current disability in connection with this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


c. Lumbar spine disability

Here, the Veteran contends that he developed a lumbar spine disability during his military service.  Specifically, he asserts that he injured his lumbar spine when he fell down deep hole during night training while on active duty.  See the Veteran's statement dated May 2010.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As indicated above, the Veteran served on active duty from April 1959 to March 1961.  His STRs dated in June 1960 document an in-service complaint of back pain; a diagnosis of low back strain was indicated.  Notably, the Veteran's February 1961 service separation examination did not report any on-going complaints or diagnoses related to his low back.  Moreover, in the February 1961 Report of Medical History, the Veteran indicated that he did not experience 'swollen or painful joints,' 'arthritis or rheumatism', or 'bone, joint, or other deformity.'

Treatment records dated from March 1981 document diagnoses of herniated nucleus pulposus of L4-L5 and degenerative disc disease (DDD) of the lumbosacral spine.  See, e.g., the treatment records dated March 1981, November 1981, March 1986, September 1986, February 1989, December 1997, and April 2011.

The Veteran was afforded a VA examination in August 2010 at which time the examiner confirmed an on-going diagnosis of DDD of the lumbar spine.  With respect to the question of nexus, the examiner concluded that the Veteran's current lumbar spine disability "is less likely as not (less than 50/50 probability) caused by or a result of low back condition in service."  The examiner explained, "Veteran was seen in service for low back strain once, no chronicity of the disability noted in service medical records and after active duty.  No evidence of acute, or severe injury in service."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 295.

In this matter, the medical evidence of record shows that the currently diagnosed lumbar spine disability is less likely than not due to the Veteran's military service.  The Board finds the August 2010 VA examiner's opinion particularly probative as to the question of etiology, as the opinion was based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Significantly, after reviewing the Veteran's medical history, the August 2010 examiner concluded that the Veteran's diagnosed lumbar spine disability is not etiologically related to his military service, to include his documented in-service complaints of low back pain.

The Board has carefully considered the contentions of the Veteran that the currently diagnosed lumbar spine disability was incurred during his military service.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v, 581 F.3d at 1316; Kahana, 24 Vet. App. at 433, n. 4.  In this case, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-9; Falzone, 8 Vet. App. at 403 (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Questions of competency notwithstanding, the Veteran's lay theory regarding the etiology of his lumbar spine disability is contradicted by the conclusion of the August 2010 VA examiner who considered the Veteran's lay statements and in-service symptoms in rendering his negative opinion.  The Board finds the specific, reasoned opinion of the trained health care provider who conducted the August 2010 VA examiner's opinion to be of greater probative weight than the more general lay assertions of the Veteran.

The Board has considered that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence.  Additionally, the Board recognizes that as with "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  The Board recognizes that the Veteran has been diagnosed with DDD of the lumbosacral spine, which is a chronic disease.  38 C.F.R. §§ 3.307, 3.309.  However, there is no evidence that he was diagnosed with DDD during his military service or for decades thereafter.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Significantly, the August 2010 VA examiner considered the Veteran's reported history and assertions of continuing low back symptomatology in rendering the negative nexus opinion.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the record, including the post-service medical evidence, the August 2010 VA examiner's opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater evidentiary weight.

In conclusion, the preponderance of the evidence is against the claim.  Thus, the benefit-of-the-doubt rule does not avail the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for hyperlipidemia is denied.

Entitlement to service connection for a lumbar spine disability is denied.


REMAND

For the reasons expressed below, the Board finds that the issues on appeal must be remanded for additional evidentiary development

With respect to the Veteran's claim of entitlement to service connection for tinnitus, the Veteran was afforded a VA examination in August 2010 at which time the examiner confirmed a diagnosis of tinnitus.  The examiner indicated that the Veteran reported an onset of tinnitus no more than 15 years prior.  As to the question of nexus, the examiner stated "[i]ndividuals that are exposed to high levels of noise will typically report tinnitus.  The Veteran could not recall an exact date of onset, but reports it to be approximately 15 years ago which is 34 years after service."  The examiner concluded, "[t]herefore, it is less likely as not that the tinnitus is due to military service, but more than likely due to presbycusis and/or some other etiology."

Notably, in multiple statements including his October 2010 notice of disagreement (NOD), the Veteran has disagreed with the August 2010 VA examiner's statement that the tinnitus only began 15 years prior to the examination.  The Veteran reported that, although he could only definitively state that he has had ringing in his ears for 15 years, his tinnitus symptoms were likely on-going from service.  See the NOD dated October 2010.  Accordingly, in order to afford the Veteran all benefit of the doubt, the Board finds that he should be provided with an addendum VA opinion as to the etiology of the claimed tinnitus.

As to the claims of entitlement to service connection for cervical spine disability and radiculopathy of the bilateral upper and lower extremities, the Veteran has asserted that these disabilities were incurred during his active duty service.  Post-service treatment records confirm diagnoses of cervical and lumbar radiculopathy.  See, e.g., the treatment records dated in March 1981, February 1989, September 1995, December 1997, and April 2011.  An x-ray of the cervical spine in March 2002 documented diagnoses of spondylosis and neural foramina stenosis.  Although the Veteran's STRs do not document neck, upper extremity, or lower extremity complaints, he is competent to assert that he experienced neck and bilateral upper and lower extremity symptoms during his military service.  See Barr, supra; Jandreau, 492 F.3d at 1377.

Similarly, with regard to the claims of entitlement to service connection for bradycardia/heart failure and asthma, the Veteran contends that these disabilities were incurred in his military service.  Post-service treatment records dated in August 2011 note a diagnosis of bradycardia with a history of aortic aneurysm, as well as symptoms of heart failure.  Treatment records dated in September 2011 indicate that the Veteran underwent a left heart catheterization with bilateral selective coronary angiography.  Although a diagnosis of asthma is not indicated in the record, the Veteran is nevertheless competent to assert that he has experienced symptoms such as shortness of breath.  See Barr, supra; Jandreau, supra.

As the Veteran has not been afforded a VA examination with respect to the claims of entitlement to service connection for cervical spine disability, radiculopathy of the bilateral upper and lower extremities, bradycardia/heart failure, and asthma, he should be afforded examinations and etiology opinions upon remand.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since April 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Arrange for a physician, with appropriate expertise, to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed cervical spine disability, bilateral upper extremities, and bilateral lower extremities had its onset in service or is otherwise etiologically-related to service.

The contents of the electronic claims file must be made available to the examiner for review in connection with the examination.
A complete rationale should accompany each opinion provided.

In this regard, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

If the physician finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

3. Schedule the Veteran for a VA examination to determine the etiology of his claimed tinnitus disability.  All indicated tests and studies should be conducted.  The contents of the electronic claims file must be made available to the examiner for review in connection with the examination.

With respect to the diagnosed tinnitus, the examiner should render an opinion, with supporting rationale, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in service; is otherwise medically related to in-service injury or disease; or is causally related to or aggravated by the Veteran's service-connected bilateral hearing loss.

In addressing the above, the examiner must consider and discuss all pertinent medical, periodical, and other objective in- and post-service evidence, and all lay assertions.

In this regard, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed asthma disability.  All indicated tests and studies should be conducted.  The contents of the electronic claims file must be made available to the examiner for review in connection with the examination.

The examiner should either diagnose or rule-out an asthma disability.

With respect to any diagnosed asthma, the examiner should render an opinion, with supporting rationale, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in service or is otherwise medically related to in-service injury or disease.
In addressing the above, the examiner must consider and discuss all pertinent medical, periodical, and other objective in- and post-service evidence, and all lay assertions.

In this regard, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5. Schedule the Veteran for a VA examination to determine the etiology of his claimed bradycardia/heart failure.  All indicated tests and studies should be conducted.  The contents of the electronic claims file must be made available to the examiner for review in connection with the examination.

The examiner should identify all diagnosed cardiac disabilities, to include the documented bradycardia.

With respect to any diagnosed heart disability to include bradycardia, the examiner should render an opinion, with supporting rationale, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in service or is otherwise medically related to in-service injury or disease.

In addressing the above, the examiner must consider and discuss all pertinent medical, periodical, and other objective in- and post-service evidence, and all lay assertions.

In this regard, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6. Thereafter, readjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


